IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                      No. 05-381L

                                        (Filed: September 24, 2014)

                                                     )
ARKANSAS GAME & FISH                                 )
COMMISSION,                                          )
                                                     )
                           Plaintiff,                )
                                                     )
       v.                                            )
                                                     )
UNITED STATES,                                       )
                                                     )
                           Defendant.                )
                                                     )

                                     ORDER FOR FINAL JUDGMENT

        The court acknowledges the Joint Status Report filed by the parties on September 15,
2014. Two days later, on September 17, 2014, the parties filed a Joint Settlement Agreement,
specifying that the parties have agreed that the government will pay the plaintiff $2,100,000.00
for attorneys’ fees and litigation costs incurred in this case. In a joint status conference held
today, September 24, 2014, the parties indicated that the court may issue a final judgment based
upon the Joint Settlement Agreement.1

        Accordingly, the court awards plaintiff $2,100,000.00 in attorneys’ fees and litigation
costs pursuant to the Uniform Relocation Assistance Act, 42 U.S.C. § 4654(c). The clerk shall
enter final judgment for plaintiff and against the government for the specified amount.

       It is so ORDERED.



                                                     s/ Charles F. Lettow
                                                     Charles F. Lettow
                                                     Judge




       1
           The plaintiff’s Motion to Reinstate Briefing Schedule is therefore DENIED as moot.